DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to amendments and remarks filed 28 October 2021.
Claims 1, 4-7, 10-12, and 15-23 have been amended.
Claims 2-3, 8-9, and 13-14 have been cancelled.
Claims 1-20 are pending and allowable as set forth below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2021 has been entered.
 
Reasons for Allowance
Applicant’s arguments, in light of the amendments, have been fully considered and are persuasive.  As such the claim objections and §112 rejections have been withdrawn. 
Currently claims 1, 4-7, 10-12, and 15-23 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of 
A method for reduced processing burden vetting with respect to a database stored in a memory of an authorizing authority server, of customs information communicated by mobile devices, via conditioning the vetting at least on a form of the customs information meeting form validity rules applied by an intermediate server, comprising: 
receiving by an intermediate server a wireless communication from a mobile device, the wireless communication including  a customs information; 
performing by the intermediate server a validating of the form of the customs information received from the mobile device, the validating including determining between an affirmative outcome and a not-affirmative outcome, the affirmative outcome being based at least in part on the form of the customs information meeting the form validity rules, and the not-affirmative outcome being based at least in part on the form of the customs information not meeting the form validity rules; 
in response to the affirmative outcome: 
the intermediate server communicating to the mobile device a message indicating the form of the customs information is accepted, 
the intermediate server storing the customs information on the intermediate server as a validated customs information, 
the intermediate server communicating the validated customs information to the authorizing authority server for a vetting of the validated customs information, 
the authorizing authority server performing the vetting of the validated customs information received from the intermediate sever, the vetting including the authorizing authority server: 
comparing the validated customs information with information in the database stored in the memory of the authorizing authority server, 
generating an electronic receipt indicative of a result of the vetting, and communicating the electronic receipt to the intermediate server, 
receiving by the intermediate server the electronic receipt from the authorizing authority server, and, in response, 
the intermediate server communicating the electronic receipt from the intermediate server to the mobile device; and 
the intermediate server, in response to the not-affirmative outcome, 
sending an error message to the mobile device requesting a user of the mobile device to correct the  form of the customs information, 
not communicating the customs information from the intermediate server to the authorizing authority server, and 
not storing the customs information on the intermediate server as the validated information.
The closest prior art of record (Ortiz et al. (US PG Pub. 2014/0108263) and further in view of Molloy et al. (US PG Pub. 2010/0051679)) where Ortiz discloses secure processing of financial data, i.e. the secure processing of data “In various aspects, the disclosure provides systems, methods, and non-transient machine-interpretable data representing executable instruction sets and/or other products for the processing of data.  In particular, the disclosure relates to the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of payment transactions and other secure data processes (Ortiz ¶9).  Molloy teaches the ability to perform inspection of travelers i.e. customs and immigration services and forms (Molloy ¶39 and ¶46).
It is clear from the disclosures Ortiz and Molloy that the prior art does not consider the possibility of the combination of elements above, specifically the ability to vetting the customs information form(s), as commonly included in each independent claims 1, 7, and 12.  Upon a non-patent literature search, the closest reference the Examiner was find regarding the check-in policies for United Airlines and obtaining a boarding pass up to 24 hours before a scheduled flight, however there was no mention of customs information or declarations.  The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Ortiz and Molloy references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629